DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Claim 26-34 drawn to an apparatus, classified in CPC H01L23/49827.
Claims 35-45, drawn to a package, classified in CPC H01L25/0657.
Claims 46-48, drawn to a system, classified in CPC H01L23/49822. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1, because, under PCT Rule 13.2 they lack same or corresponding special technical features for the following reasons:
The features that are common to the inventions of groups I-III are making or comprises of a plurality of plated through holes; a material with magnetic properties adjacent to the plurality of plated through holes; and one or more conductors orthogonal to a length of the plurality of plated through holes, the one or more conductors to couple one plated through hole of the plurality with another plated through hole of the plurality such that an inductor is formed. However, these limitations, cannot be deemed to be a special technical features because 
b)	 Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
c) 	Inventions I and III are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for 
In the instant case, the subcombination as disclosed in claim 46 has the same combination of claim 26, such as: a plurality of plated through holes; a material with magnetic properties adjacent to the plurality of plated through holes; and one or more conductors orthogonal to a length of the plurality of plated through holes, the one or more conductors to couple one plated through hole of the plurality with another plated through hole of the plurality such that an inductor is formed. The subcombination as disclosed in claim 46, further includes a first die; a second die coupled to the first die; a substrate coupled to the first die, wherein the substrate comprises an apparatus; and an interposer coupled to the substrate; and a printed circuit board coupled to the interposer, which are not required by combination as claimed in claim 26 for patentability;. Moreover, the subcombination as claimed in claim 46 has utility by itself or in other combinations, for example, a first die; a second die coupled to the first die; a substrate coupled to the first die, wherein the substrate comprises an apparatus; and an interposer coupled to the substrate; and a printed circuit board coupled to the interposer provide additional functionality to the device and can allow the system to be attached to chips or devices.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), as such, restriction for examination purposes as indicated is proper.
	Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if (1) they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable, and (2) the subcombination has separate utility. See MPEP § 806.05(d).
In the instant case, the subcombinations “a first die; a second die coupled to the first die; and a substrate coupled to the first die, wherein the substrate comprises: a plurality of layers of conductive material and dielectric, wherein at least one of the layers of the plurality is adjacent to the substrate” as claimed in claim 35, and the subcombinations “a first die; a second die coupled to the first die; a substrate coupled to the first die, wherein the substrate comprises an apparatus; and an interposer coupled to the substrate; and a printed circuit board coupled to the interposer” as claimed in claim 46, are distinct because they do not overlap in scope and are not obvious variants. The subcombinations as described above have separate utilities, such as, a an interposer coupled to the substrate; and a printed circuit board coupled to the interposer of claim 46 provide additional functionality to the device and can allow the system to be attached to chips or devices, whereas, claim 35 does not require an interposer coupled to the substrate; and a printed circuit board coupled to the interposer.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is (313) 446-6582.  The examiner can normally be reached on Mon to Thursday 8:30 A.M -5:00 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898